546 F.2d 676
Paul TURNER, Plaintiff-Appellee Cross-Appellant,v.DELTA STEAMSHIP LINES, INC., Defendant-Appellant Cross-Appellee.
No. 75-1985.
United States Court of Appeals,Fifth Circuit.
Feb. 4, 1977.

G. Edward Merritt, New Orleans, La., for appellant.
Owen J. Bradley, New Orleans, La., for appellee.
Before JONES, WISDOM and GODBOLD, Circuit Judges.
PER CURIAM:


1
The appellee and cross-appellant, Paul Turner, a merchant seaman, brought an action against Delta Steamship Lines, the appellant and cross-appellee, to recover for the impairment of his hearing as a result of excessive noise on the vessel of Delta on which he was employed.  A jury trial was had and a verdict was rendered for Turner.  Under the coercion of a conditional order for a new trial, Turner filed a remittitur for the amount which the district court had found to be unjustified.  Judgment was entered for the remaining amount.  Delta has appealed from the judgment.  In his cross-appeal Turner asserts that he is entitled to the full amount of the verdict.


2
Although the grounds for the appeal and the cross-appeal are phrased in terms of legal propositions, the contentions are primarily factual.  There is no error disclosed by the record.  The judgment of the district court is


3
AFFIRMED.